Citation Nr: 0410168	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 1, 1999, for 
payment of dependency and indemnity compensation (DIC) based upon 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to December 
1968.  He died in November 1991, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for the cause of the 
veteran's death effective July 12, 2000, with payment of DIC 
benefits beginning August 1, 2000.  By a Supplemental Statement of 
the Case (SSOC) promulgated in August 2003, the RO granted an 
earlier effective date of July 12, 1999, for the award of DIC, 
with a payment date of August 1, 1999.

As an additional matter, by a March 2004 statement, the 
appellant's representative raised the issue of entitlement to 
accrued benefits based upon an increased rating claim the veteran 
submitted prior to his death regarding his service-connected 
psychiatric disorder with parkinsonian tremor.  While it was 
acknowledged that the RO denied this claim by a November 1991 
rating decision, it was noted that this decision was issued after 
the date of the veteran's death earlier that same month.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The record reflects that the veteran died in November 1991.  
His death certificate lists his immediate cause of death as 
atherosclerotic cardiovascular disease.

3.  Nothing indicates the appellant submitted a written 
communication that indicated an intent to apply for DIC benefits 
prior to July 12, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 1999, 
for payment of DIC benefits are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.114, 
3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her claim, 
and to notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100  et seq.; 38 C.F.R. § 3.159.  The VCAA, which 
became law on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also eliminated 
the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a claim 
that was not well grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be informed 
of what he or she must show to prevail in a claim, what 
information and evidence he or she is responsible for, and what 
evidence VA must secure.  

Here, the record reflects that the appellant was notified of the 
VCAA by correspondence sent by the RO in August 2001.  Although 
this correspondence was in regard to the appellant's underlying 
claim of entitlement to service connection for the cause of the 
veteran's death, it does show that she was informed of the general 
provisions of VA's enhanced duty to notify and assist under the 
VCAA.  Further, the RO informed the appellant of the basis for the 
assignment of the effective date by the January 2002 rating 
decision, the July 2002 Statement of the Case (SOC), and the 
August 2003 SSOC.  Moreover, both the SOC and SSOC included a 
summary of pertinent legal criteria for the establishment of 
effective dates for death benefits.  The Board notes that the VCAA 
made no changes to the criteria for assigning effective dates.  In 
addition, the SSOC also include a summary of the relevant VCAA 
regulatory provisions.  Furthermore, in the January 2004 
statement, the appellant's representative indicated that there was 
no additional evidence showing an earlier claim date.  Based on 
the foregoing, the Board finds that the appellant was notified and 
aware of what information and evidence was needed to substantiate 
the claim, as well as what information and evidence she must 
submit, what information and evidence will be obtained by VA, and 
the need for her to submit any evidence in her possession that was 
relevant to the claim.  Therefore, there is no further duty to 
notify.  

The Board is cognizant of the Court's holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a VCAA notice must be 
provided to a claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  However, the appellant first raised her claim of 
entitlement to an earlier effective date by her April 2002 Notice 
of Disagreement, which was clearly after the January 2002 rating 
decision.  As such, the July 2002 SOC was the initial adjudication 
of this claim.  More importantly, VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue an SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
the newly raised issue.

The Board further finds that there is no indication that there is 
additional evidence to obtain, there is no additional notice that 
should be provided, and there has been a complete review of all 
the evidence without prejudice to the appellant.  Thus, there is 
no indication that there is any prejudice to the appellant by the 
order of the events in this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is harmless 
and does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board finds that it does not 
appear the appellant has indicated the existence of any relevant 
evidence that has not been obtained or requested by the RO.  In 
addition, both she and her representative have had the opportunity 
to submit evidence and argument in support of this claim.  
Further, on her September 2002 VA Form 9 (Appeal to the Board) she 
checked the box to indicate she did not want a Board hearing in 
conjunction with her appeal.  Finally, in the January 2004 
statement, the appellant's representative indicated that there was 
no additional evidence showing an earlier claim date.  Thus, the 
Board finds that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the VCAA 
does not apply).  Accordingly, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The appellant essentially contends that the effective 
date for her award of DIC benefits should be from the date of the 
veteran's death, rather than from the date of claim.  Further, in 
her September 2002 substantive appeal, she asserted that she had 
been given misleading information regarding her eligibility to 
receive any compensation after the death of the veteran.  She 
noted that she responded to a letter that was sent to her mother-
in-law which requested the address for the spouse of the veteran, 
and that she later received a request for information regarding 
the remaining portion of the veteran's VA check.  However, she 
reported that before she sent the requested information she spoke 
with the individual who was the military pay tech on the first 
letter she had received from VA, and that when she asked if she 
was entitled to any other benefits she was informed that the 
veteran had not elected to have anyone receive any benefits and 
that she was not eligible for benefits.  The appellant reported 
that she later questioned this information, so she made another 
call, during which the question was raised about her employment.  
Since she was being asked this question, and was in fact employed, 
the appellant thought she was not entitled to receive any other 
benefits.  It was only in 2000 that she learned she should have 
been receiving DIC benefits.  

In support of the allegations advanced in her Substantive Appeal, 
the appellant submitted various documents dated in 1993.  However, 
with the exception of a note on her personal stationary, the other 
documents appear to be from the Department of the Air Force, and 
not VA.

The record reflects that the veteran died in November 1991.  His 
death certificate lists his immediate cause of death as 
atherosclerotic cardiovascular disease.

Following the veteran's death, the veteran's mother submitted a VA 
Form 21-530 (Application for Burial Benefits) in December 1991.  
On this application, the veteran's mother affirmatively checked 
the box to indicate she was not claiming that the veteran's cause 
of death was due to service.

Following the veteran's death, no written communication from the 
appellant is of record until the RO received her VA Form 21-534 
(Application for DIC, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child) on July 12, 2000.  On this document, 
she checked the box to indicate that she was claiming that the 
veteran's cause of death was due to service.

The appellant's claim of entitlement to service connection for the 
cause of the veteran's death was initially denied as not well 
grounded by a December 2000 rating decision.  Thereafter, her 
accredited representative requested reconsideration of her claim 
in January 2001.  By the January 2002 rating decision, service 
connection was established for the cause of the veteran's death.  
In making this determination, the RO noted that the evidence 
indicated that the veteran's primary cause of death was 
atherosclerotic heart disease, but that the evidence also showed 
that he was diagnosed with rapidly developing pulmonary carcinoma 
just 2 months prior to death.  As the veteran had served on active 
duty in the Republic of Vietnam, and was presumably exposed to 
herbicides therein, the RO essentially concluded that he would 
have been entitled to a grant of service connection for the 
pulmonary carcinoma on a presumptive basis.  Moreover, since the 
evidence provided a reasonable basis to conclude that this 
disorder materially contributed to the veteran's death, the 
appellant's claim was allowed.

In the January 2002 notice letter, the RO informed the appellant 
that the payment start date for her DIC benefits was August 1, 
2000, and that this was the effective date for her original claim 
of DIC.  The RO also noted that the law (38 U.S.C.A. § 5111) 
stated that payments must begin the first day of the month after 
one becomes entitled to the benefit.

In the August 2003 SSOC, the RO essentially found that inasmuch as 
the award of DIC was based upon the Agent Orange presumptive 
provisions, then 38 C.F.R. § 3.114 was for application.  Pursuant 
to these regulatory provisions, the correct effective date was 
July 12, 1999, which was one year prior to the date the claim was 
received, with a payment date of August 1, 1999.  


Legal Criteria.  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
The date of entitlement for death benefits based on service-
connected death after service is the first day of the month in 
which the veteran's death occurred if a claim for such benefits is 
received within one year after the date of death; otherwise the 
date of entitlement will be the date of receipt of the claim.  38 
C.F.R. § 3.400(c)(2).

Payment of monetary benefits under an award of DIC may not be made 
for any period prior to the first day of the calendar month 
following the month in which the DIC award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a liberalizing 
law, or to a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  In order to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue and that such eligibility existed continuously from 
that date to the date of claim or administrative determination of 
entitlement.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.  If a 
claim is reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  If a 
claim is reviewed on the initiative of VA more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year after the 
effective date of the law or VA issue, benefits may be authorized 
for a period of 1 year prior to the date of receipt of such 
request.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in the 
form prescribed by the Secretary.  Any communication or action, 
indicating an intent to apply for one or more benefits, under the 
laws administered by VA, from a claimant may be considered an 
informal claim.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered equivalent 
and are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as 
a "communication in writing."  Further, the Federal Circuit stated 
that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit 
also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication "indicat[e] 
an intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."  


Analysis.  In the instant case, the Board finds that the appellant 
is not entitled to an effective date earlier than July 12, 1999, 
for a grant of DIC benefits, nor an effective date earlier than 
August 1, 1999, for the payment thereof.

The record clearly reflects that the veteran died in November 
1991, and that VA was apprised of his death by December 1991 when 
the veteran's mother submitted an application for a burial flag 
and an application for burial benefits.  The veteran's mother did 
not claim that the veteran's death was due to service.  

The appellant did not submit any written communication which 
indicated an intent to apply for DIC benefits (or any benefit) 
until the RO received her VA Form 21-534 (Application for DIC, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child) on July 12, 2000.  As such, she did not submit either a 
formal or informal claim for DIC benefits pursuant to Rodriguez, 
supra, within one year after the veteran's death.  Thus, the grant 
of DIC benefits must be from the date of claim.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Here, the date of the appellant's claim was July 12, 2000, and she 
does not contend otherwise.  In her Substantive Appeal, she 
acknowledged that she was not aware that she was entitled to DIC 
benefits prior to 2000.  The RO, pursuant to 38 C.F.R. § 3.114, 
determined that she was entitled to an effective date one year 
earlier than the date of claim, and established the July 12, 1999, 
effective.  Nothing in 38 C.F.R. § 3.114, nor any other law or 
regulation regarding effective dates, permits consideration of an 
effective date earlier than one year prior to the date of claim 
under the facts of this case.  Under the law, payment of DIC 
benefits can be no earlier than the first day of the calendar 
month following the month in which the DIC award became effective.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  Consequently, the 
appellant is not entitled to an effective date earlier than July 
12, 1999, for a grant of DIC benefits, nor for payment of these 
benefits prior to August 1, 1999.

The Board acknowledges that the appellant contended in her 
Substantive Appeal that she received misleading information, which 
lead her to believe that she was not entitled to any additional 
benefits due to the veteran's death, and that she did not learn 
otherwise until 2000.  However, she identified her initial contact 
as a military pay tech, and the documents she submitted in support 
of these allegations were from the Department of the Air Force.  
Thus, the record indicates she received this purported misleading 
information from the Air Force, which is a separate and distinct 
Department from VA.  Nothing in the record indicates that VA 
provided the appellant with misleading information regarding any 
potential entitlement to DIC benefits.

As the appellant's award of DIC benefits was based upon the Agent 
Orange presumptive provisions, the Board has considered whether 
she would be entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans Admin., 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 32 
F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), and Nehmer v. 
United States Veterans Admin., No. C86- 6160 TEH (N.D. Cal. Dec. 
12, 2000) (class action order), which created an exception to the 
provisions governing the assignment of effective dates in certain 
cases.

That case was brought against VA by veterans and survivors of 
Vietnam veterans who alleged that VA failed to comply with the 
provisions of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 102 Stat. 
2725, 2729 (1984), when it promulgated former 38 C.F.R. § 3.311a 
(1986), which governed claims based on exposure to herbicides 
containing dioxin.

In May 1989, the United States District Court (District Court) 
invalidated a portion of the former regulation, holding that the 
regulation was based on an incorrect interpretation of the law.  
Nehmer I.

In May 1991, the District Court approved a Final Stipulation and 
Order agreed to by the parties to the suit. In pertinent part, an 
earlier effective date under the Nehmer I Final Stipulation and 
Order is warranted if a prior claim for benefits was filed by a 
veteran and (1) the claim was filed and denied between September 
25, 1985, the effective date of the invalidated regulation, and 
June 9, 1994, the date VA completed its action replacing the 
invalidated regulation; or (2) was pending before VA between May 
3, 1989, the date the court invalidated 38 C.F.R. § 3.311a, and 
June 9, 1994.

Indeed, it was after the promulgation of the amended regulations, 
VA began readjudicating claims, the denial of which had been 
invalidated by Nehmer I, as well as those claims that were held in 
abeyance pending the issuance of the new regulations.  Williams v. 
Principi, 15 Vet. App. 189, 192 (2001).

In an effort to resolve remedial issues implicated by Nehmer I, 
the parties subsequently entered into another final stipulation 
and order that was incorporated into the District Court's final 
judgment.  See Nehmer II.

In Nehmer II, the parties stipulated, in pertinent part, that for 
awards based on herbicide exposure claims filed after May 3, 1989, 
the effective date for such awards would be "the date the claim 
was filed or the date the claimant became disabled or death 
occurred, whichever is later."  Id.; Williams v. Principi, 15 Vet. 
App. at 192.

As stated above, the veteran's death was in November 1991, and the 
appellant's claim was submitted in July 2000.  Since these events 
were clearly after May 3, 1989, the effective date for the 
appellant's award of DIC benefits must be "the date the claim was 
filed or the date the claimant became disabled or death occurred, 
whichever is later."  Here, the date of claim was after the 
veteran's death (i.e., it was later), and the claim was not filed 
within one year after his death.  Consequently, as already stated, 
the effective date must flow from the date of claim.  It has also 
been determined that 38 C.F.R. § 3.114 permits an effective date 
no earlier than one year prior to the date of claim in the instant 
case, which corresponds to the current effective date of July 12, 
1999.

For the reasons stated above, the Board concludes that there is no 
legal basis for an effective date earlier than July 12, 1999, for 
the award of DIC benefits, nor for payment of these benefits prior 
to August 1, 1999.  Accordingly, the benefit sought on appeal must 
be denied.


ORDER

Entitlement to an effective date earlier than August 1, 1999, for 
payment of DIC benefits is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



